Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 7, 11, 15-18, and 27-29, drawn to a composition comprising at least one Dead Sea extract and at least one extract of the Apple of Sodom (Calotropis Procera).

Group II, claim(s) 46-47, drawn to  a method of one or more of protecting and/or improving the state of the skin of a subject, and preventing and/or treating imperfections of the skin of a subject in need thereof, wherein said method comprising topically administering a composition according to Claim 1 onto the skin of said subject.

Group III, claim(s) 48-51, and 56, drawn to a method for treating or preventing a disease or disorder of the skin of a subject, wherein said method comprising administering to a subject in need thereof a composition according to Claim 1.


	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As Maor et al (US 6,582,709 B1) and Falguni et al (Falguni et al, International Journal of Drug Discovery and Herbal Research (IJDDHR) (2012), Number October/December, pp. 493-498) teach the technical feature of: Maor et al teach “the cream composition for topical application for the treatment of skin disorders and skin diseases, comprising 1-6 wt. % Dead Sea Mud as an active ingredient. Said composition is for use in treating skin disorders and skin diseases such as psoriasis, saborrehic dermatitis, xerosis, attopic dermatitis, eczema, diaper rush, skin burns of stage I and sensitive skin” (see Abstract); Falguni et al teach use of Calotropis procera (Ait.) R.Br. in treatment of eczema (see Title),  it would have been obvious to combine the teachings of Maor et al  and Falguni et al together since both of the references teach treating eczema, therefore, there is no special technical feature in the application.   Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.

The species groups are as follows: 
1. The many different dead sea extracts in claim 2.
2. The many different types of apple of Sodom extracts in claims 7 and 11.
3. The many different forms in claim 29.
4. The many different functions in claim 47.
5. The many different cellular pathways in claim 50 and 51.

Applicant is required, in reply to this action, to elect a single species from each species group (e.g., one species from species group 1, one from species group 2, etc.) to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species from each species group, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/